Citation Nr: 0921386	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-23 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the Veteran's cause 
of death.

2. Entitlement to nonservice-connected death pension.

3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served as a Special Philippine Scout from March 
1946 to February 1949.  The Veteran died on September [redacted], 
2006.  The appellant is the alleged surviving spouse of the 
Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  rating and administrative decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines. 

In October 2006, the appellant filed an application for 
dependency and indemnity compensation, death pension, and 
accrued benefits.  The appellant alleged that the Veteran's 
cause of death was due to service.  In a February 2007 
decision, the RO denied service connection for the cause of 
the Veteran's death.  In a February 2007 administrative 
decision, the RO indicated that it had also denied the 
appellant's claims for death pension and accrued benefits.  
In a March 2007 rating action, the RO again denied the 
appellant's cause of death claim.  In a written statement 
received at the RO in March 2007, the appellant disagreed 
with the decisions.  The RO provided a Statement of the Case 
(SOC) that same month.  In July 2007, the appellant filed a 
timely Form 9.  In February 2008, the RO provided a 
Supplemental Statement of the Case (SSOC).

The appellant requested a Travel Board hearing, and received 
notice of the date and location of said hearing.  In a June 
2008 letter, the appellant confirmed that she would attend 
the hearing.  The appellant, however, declined to show at the 
required time.  Not having received a request for 
postponement and pursuant to 38 C.F.R. 
§ 20.704(d), the Board will proceed with its adjudication of 
the appeal "as though the request for a hearing had been 
withdrawn."  38 C.F.R. § 20.704(d); accord Anderson v. Brown, 
9 Vet. App. 542, 546-47 (1996) (discussing provisions of 
§ 20.704(d)).

Additionally, the appellant's representative submitted a 
request to advance the case on the Board's docket pursuant to 
38 C.F.R. § 20.900(c), which was denied in May 2009 on the 
basis that the appellant is not age 75 or older.  The Board 
notes, however, that neither the appellant nor her 
representative received notice of this decision.  Therefore, 
this matter is referred to the RO for appropriate action.

Other Matters

In the July 2007 Form 9, the appellant raised an informal 
claim for entitlement to dependents' educational assistance 
(DEA).  Also in July 2007, the appellant filed an application 
for burial benefits.  The RO denied these claims in November 
2007 and December 2007 administrative decisions, 
respectively.  The appellant has not filed a NOD with respect 
to either claim.  Therefore, the DEA and burial benefits 
claims are not on appeal.


FINDINGS OF FACT

1. The Veteran was not service-connected for any disabilities 
during his lifetime.

2. The Veteran died in September 2006; the death certificate 
lists the immediate cause of death as myocardial infarction, 
due to or the result of a motor vehicle accident with 
cerebral concussion and fracture of 4th-8th posterior ribs 
with pneumothorax, right.

3.  There is no medical evidence of heart disease during 
active service or for decades thereafter, nor is there 
competent evidence of a nexus between the Veteran's fatal 
heart attack and any incident of service.

4. Based on the Veteran's service, there is no legal 
entitlement to nonservice-connected death pension.

5. The Veteran did not have a claim for VA benefits pending 
at the time of his death.


CONCLUSIONS OF LAW

1. A service-connected disability neither caused nor 
contributed substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.307. 3.309, 3.312 (2008).

2. There is no legal entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 1541 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 3.40 (2008).

3. Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  

a. Duty to Notify 

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2006 letter sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the cause of death claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

The United States Court of Appeals for Veterans Claims 
(Court) determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for service connection 
for the cause of the veteran's death, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for such a claim must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the  
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2006 letter from the RO satisfies these 
mandates.  This correspondence contained an explanation of 
the evidence and information required to substantiate a claim 
for service connection for the cause of the Veteran's death 
based on a previously service-connected condition; it also 
explained the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.  See Hupp, supra.  This correspondence also 
disclosed VA's duty to obtain certain evidence for the 
appellant, such as medical records and records held by any 
Federal agency, provided the appellant gave consent and 
supplied enough information to enable their attainment.  The 
letter made clear that although VA could assist the appellant 
in obtaining these records, she carried the ultimate burden 
of ensuring that VA received all such records.  It 
additionally apprised the appellant that VA would obtain a 
medical opinion if the RO determined such to be necessary to 
make a decision on the claim.  The Board finds that the 
appellant received notice of the evidence needed to 
substantiate her claim, the avenues by which she might obtain 
such evidence, and the allocation of  responsibilities 
between herself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the appellant prior to 
the RO decisions that are the subject of this appeal in its 
November 2006 letter.  However, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a rating and effective date in the November 2006 
letter.   

In this case, timely notice of the two Dingess elements 
regarding effective dates and disability ratings would not 
have operated to alter the outcome in the instant case where 
evidence establishing a causal link between the Veteran's 
death-causing illness and his active service or any incident 
thereto is lacking.  The Board notes that the RO did supply 
effective date notice in the February 2008 SSOC.  The SSOC 
informed the appellant that after a review of the evidence 
received before and after the November 2006 notification 
letter, her cause of death  claim remained denied.  The SSOC 
also provided a statement of reasons or bases for that 
denial.  The Board issued the SSOC after the appellant had 
filed her disagreement with the initial rating decision.  
Thereafter, the appellant had ample time to submit additional 
evidence concerning entitlement to service connection for 
cause of the Veteran's death.  It is also pertinent to note 
that, as service connection is denied by the instant Board 
decision, any question regarding a rating or effective date 
is moot.  In view of the foregoing, the Board cannot conclude 
that this defect in notice affected the essential fairness of 
the adjudication. 

As to the death pension and accrued benefits claims, VA 
notified the claimant that establishing entitlement to these 
benefits requires, among other things, qualifying service and 
both a pending claim at the time of death and a timely filed 
claim for accrued benefits.  To the extent that there is any 
content or timing deficiency with regard to this notice, the 
claims for pension and accrued benefits must be denied 
because the appellant does not meet the statutory threshold 
for entitlement to the benefits sought, i.e., qualifying 
service or a claim pending at the time of death.  See 38 
U.S.C.A. §§ 107(a), 5121(c).  Therefore, because these 
decisions are mandated by the appellant's failure to meet 
basic prerequisites, the Board is entitled to go forward with 
adjudication of the appellant's claims.  See 38 U.S.C.A. §§ 
5103, 5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Further discussion of the VCAA is not required.  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  And as these 
claims must be denied as a matter of law; there is no 
remaining question of an effective date or rating for the 
appellant's death pension and accrued benefits claims.


b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purpose of deciding her cause of 
death claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision  on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is "(1) 
competent evidence of a current  disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing  certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent  symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v.  Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) (discussing 
provisions of 38 U.S.C.A. § 5103A(d)); Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1354-56 
(2003) (discussing provisions of 38 C.F.R. § 3.159(c)(4) and 
upholding this section of the regulation as consistent with 
38 U.S.C.A. § 5103A(d)).  An affirmative answer to these four 
elements results in a necessary medical examination or 
opinion; a negative response to any one element means that 
the Secretary need not provide such an examination or solicit 
such an opinion.  See McLendon, supra;  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary assistance has been 
provided to the appellant.  At the outset, the Board comments 
that the Veteran's service treatment records were initially 
not available and thought to be fire-related.  However, these 
records were later retrieved.  Therefore, there is no 
"heightened duty" to explain the Board's findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed").  There is no indication of any additional 
relevant evidence that is available and has not been 
obtained.

As discussed in more detail below, the record discloses no 
evidence that demonstrates that an event, injury, or disease 
occurred in service that contributed to or caused the 
Veteran's death, or that the death-causing disorder became 
manifest within an applicable presumptive period.  
Specifically, the medical evidence of record bears no 
indication that heart disease may have been associated with 
the Veteran's service.  A February 1946 entrance examination 
and a February 1949 separation examination reflect normal 
evaluations of his cardiovascular system.  The post-service 
medical evidence in the claims file includes a November 2006 
correspondence from Dr. F.C.E (initials used to protect 
privacy), which establishes that from June 4, 2002 to October 
3, 2005, the Veteran received treatment "on and off 
difficulty of breathing and easy fatigability."  Records 
from Divine Word hospital, to include a November 2006 
clinical summary, indicate that the Veteran was admitted for 
treatment of injuries sustained in a motor vehicle accident, 
at which time he exhibited "signs and symptoms of ischemic 
heart disease."  There is no indication in these records 
that heart disease was present during or within one year of 
service.  There is no competent evidence of record that 
indicates a nexus between the Veteran's fatal heart attack 
and service or a service-connected disability.  Under these 
circumstances, the RO was not required to provide a medical 
opinion to resolve this claim.  See McLendon, 20 Vet. App. at 
81.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Service Connection for Cause of Death

38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. § 
3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. Gober, 
14 Vet. App. 122, 127 (2000).  A service-connected disability 
"will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
accord Timberlake, supra.  In contrast, a contributory cause 
of death is a service-connected disability that is shown to 
have "contributed substantially or materially [to death]; 
that is combined to cause death; that is aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1); accord Timberlake, supra.  Thus, "[i]t is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a  causal 
connection," and a contributory cause of death is not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to  
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  38 
C.F.R. § 3.312(a). 

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Certain chronic diseases that become manifest after 
service  "will be considered to have been incurred in or 
aggravated by service . . . even though there is no evidence 
of such disease during the period of service," as long as 
these diseases become manifest to a compensable degree within 
the applicable regulatory time periods.  38 C.F.R. §§ 
3.307(a); see 38 C.F.R. § 3.309.  These specified chronic 
diseases "must have become manifest to a degree of 10 percent 
or more within 1 year (for . . . tuberculosis, within 3 years 
. . .) from the date of separation from service. . .  ."  38 
C.F.R. § 3.307(a)(3).  Only those diseases enumerated in 38 
C.F.R. § 3.309(a) qualify as "chronic" for the purposes of 
the regulation, and those include cardiovascular disease (to 
include organic heart disease and hypertension).  38 C.F.R. 
§§3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. §3.307(a)(1).

a. Factual Background

A certificate of death reveals the Veteran died in September 
2006 at the age of 80.  The immediate cause of his death was 
reported as myocardial infarction due to or associated with a 
motor vehicle accident that occurred decades post-service; 
additional injuries included a cerebral concussion, several 
broken ribs, and a collapsed lung.  





Service Treatment Records (STRs) 

A February 1946 entrance examination and a February 1949 
separation examination indicate that the Veteran received a 
normal cardiac evaluation.  

Post-Service Records

In September 2006, the Veteran was admitted to the hospital 
after being involved in a motor vehicle accident.  He died a 
few days later.

A November 2006 clinical summary indicates that the Veteran 
showed signs and symptoms of ischemic heart disease while in 
the hospital.

In a November 2006 letter, Dr. F.C.E. stated that the Veteran 
was under his care from 2002 to 2005 for "on and off 
difficulty of breathing and easy fatigability."  X-rays 
showed pulmonary tuberculosis on the right upper zone, 
bronchiectasis, and pulmonary emphysema.
  
b. Discussion

The Board determines that the evidence preponderates against 
the appellant's claim for service connection for cause of the 
Veteran's death.  Both the entrance and separation 
examinations were negative for any findings that were 
attributed to heart disease.  The first indication in the 
record of cardiovascular disease is dated almost 60 years 
post-service.  Such a significant lapse in time weighs 
against the instant claim.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  There is no competent evidence 
that suggests a causal link between the Veteran's fatal heart 
attack and service.  Although the medical evidence shows that 
the Veteran had signs and symptoms of ischemic heart disease 
during his terminal hospital confinement, it was not shown to 
have its onset during service or within the one-year 
presumptive period.  Rather, the evidence supports a finding 
that the Veteran's heart attack was triggered by the motor 
vehicle accident.  

The Veteran was not service-connected for any conditions 
during his lifetime.  There is no medical evidence or 
competent opinion that links the Veteran's death to a 
service-connected disability, nor is there such evidence that 
shows that a service-connected disability aggravated the 
Veteran's heart disease.

The Board also acknowledges the appellant's contentions about 
the claimed in-service etiology of the Veteran's heart 
disease.  As a layperson, however, she is not competent to 
provide a medical opinion about causation.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  That is, without an indication in the 
record that she has had the relevant medical training, she is 
not competent to provide an opinion on whether an etiological 
relationship exists between the Veteran's service and his 
death-causing heart attack.  As a result, her assertions are 
not probative to the underlying issue of whether this 
condition was linked to the Veteran's active service.  

For the reasons stated above, the Board finds that service 
connection for cause of the Veteran's death is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert, 1 Vet. App. at 
56. 

III. Nonservice-Connected Death Pension Benefits

Numerous documents in the claims file indicate that the 
Veteran served with the new Philippine Scouts from March 1946 
to February 1949.  See, e.g., October 2006 Form 21-534; 1946 
and 1949 Reports of Medical Examination.

38 C.F.R. § 3.40 describes the benefits provided to veterans 
who served in the Philippine and Insular Forces during World 
War II.  Service in the Commonwealth Army of the Philippines 
entitles a surviving spouse to eligibility for dependency and 
indemnity compensation and burial allowance.  Under certain 
circumstances, service as a guerrilla is also is included.  
See 38 C.F.R. § 3.40(c)(d).  Pension benefits are not 
provided for veterans with these forms of service.  Under 38 
C.F.R. § 3.40, pension benefits are only provided to veterans 
who serviced as a Regular Philippine Scout.  See 38 C.F.R. § 
3.40(a).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:

(1) the evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) the document contains needed 
information as to length, time, and 
character of service; and

(3) in the opinion of VA, the document is 
genuine and the information contained in 
it is accurate.  However, where the 
appellant does not submit evidence of 
service or the evidence submitted does 
not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification 
of service from the service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date certified 
by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides 
that a claimant may show service by submitting certain 
documents "without verification from the appropriate service 
department". However, the Court has since noted that VA may 
accept United States service department documents or seek 
certification of service, but once certification is received, 
VA is bound by that certification.  See Palor v. Nicholson, 
21 Vet. App. 235 (2007), reconsideration of 21 Vet. App. 202 
(2007) (citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997)).

In a February 2002 administrative decision, the RO notified 
the appellant that  service records show that the Veteran 
served as a member of the Special Philippine Scouts from 
March 2, 1946 to February 21, 1949.  She was further informed 
that this was not deemed active service for pension purposes.  
The appellant was informed of the evidence she could submit 
to show qualifying service.  She has not sent in such 
evidence.  The appellant does not contend that the Veteran 
had any other service.  The Board finds that the Veteran did 
not have the type of qualifying service that would confer 
upon the appellant basic eligibility for VA nonservice-
connected death pension benefits.  Accordingly, the 
appellant's appeal of this issue is denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




 IV. Accrued Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

After review of the record, the Board finds that there was no 
pending claim at the time of the Veteran's death.  Thus, the 
appellant is not entitled to accrued benefits.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).













ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.




____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


